Order entered July 23, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00060-CR

                                    JOHN ABRA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F16-76089-L

                                           ORDER
       Before the Court is appellant’s July 19, 2018 request for appointed counsel. Appellant is

currently represented by counsel who filed an Anders brief.

       We DENY appellant’s motion. The Court will appoint new counsel for appellant only if

it determines there is an arguable issue for appeal. See Jeffery v. State, 903 S.W.2d 776, 780

(Tex. App.—Dallas 1995, no pet.).

                                                     /s/      LANA MYERS
                                                              JUSTICE